We have carefully examined the record again in considering appellant's motion for rehearing, and have concluded that the judgment affirming the case is correct.
A rather brief statement of the case was made in delivering the opinion herein affirming this case. We deem it unnecessary to make a further statement, but a fuller statement would have shown a much stronger case against the appellant.
There are but two questions presented in the motion for rehearing. The first, in substance, is that the lower court erred in giving charges 21 and 22, quoting both of them, on the subject of provoking the difficulty. In the motion for rehearing and argument therein, appellant does not attempt to show wherein there was any error in paragraph 21 of the court's charge, taken by itself, but attempts to show error particularly in paragraph 22 of the court's charge. Now the record *Page 129 
clearly shows that appellant in no way complained of paragraph 22 in the lower court. Hence, we can not and will not review this too late attack on said paragraph 22. This but emphasizes the correctness of the former opinion on this point in the court refusing to consider the too general assignment attempting to complain of charge No. 21.
The other question raised by the motion for rehearing is that the lower court committed reversible error in failing to charge on aggravated assault. This question was fully discussed and the authorities cited in the former opinion on this subject. We have re-examined the question and the record fully, and are thoroughly convinced that the question was correctly decided in the former opinion. The motion for rehearing is overruled.
Overruled.